                                    Case: 18-14388          Doc: 57   Filed: 01/21/21     Page: 1 of 5

1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      WESTERN DISTRICT OF OKLAHOMA

               In Re:                                             §
                                                                  §
               Melody Nakina Lewis                                §      Case No. 18-14388
                                                                  §
                                   Debtor                         §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                       Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that KEVIN M.
               COFFEY, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s
               professionals have filed final fee applications, which are summarized in the attached Summary of
               Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                              215 Dean A. McGee Avenue
                                              Oklahoma City, OK 73102
                       Any person wishing to object to any fee application that has not already been approved or
               to the Final Report, must file a written objection within 21 days from the mailing of this notice,
               together with a request for a hearing and serve a copy of both upon the trustee, any party whose
               application is being challenged and the United States Trustee. If no objections are filed, the Court
               will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009 without
               further order of the Court.

               Date Mailed: 01/21/2021                                By: /s/ Kevin M. Coffey
                                                                                           Trustee


               KEVIN M. COFFEY
               435 N. Walker, Suite 202
               Oklahoma City, OK 73102




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
                             Case: 18-14388                     Doc: 57         Filed: 01/21/21                Page: 2 of 5



                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF OKLAHOMA


      In Re:                                                                §
                                                                            §
      Melody Nakina Lewis                                                   §         Case No. 18-14388
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     17,018.00
                   and approved disbursements of                                                                      $                       5,692.50
                                                            1
                   leaving a balance on hand of                                                                       $                     11,325.50


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                        Internal Revenue
       5                Service                       $          2,230.00 $                2,230.00 $                      0.00 $                   0.00
                   Total to be paid to secured creditors                                                              $                             0.00
                   Remaining Balance                                                                                  $                     11,325.50


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Kevin M. Coffey                                    $             2,451.80 $                        0.00 $                2,451.80
       Trustee Expenses: Kevin M. Coffey                                $               310.30 $                        0.00 $                  310.30
       Attorney for Trustee Fees: KEVIN M.
       COFFEY                                                           $             5,692.50 $                  5,692.50 $                        0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       2,762.10
                   Remaining Balance                                                                                  $                       8,563.40
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
                          Case: 18-14388         Doc: 57     Filed: 01/21/21     Page: 3 of 5




               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $3,405.59 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
     5                  Internal Revenue Service $           3,405.59 $               0.00 $            3,405.59
                Total to be paid to priority creditors                                $                 3,405.59
                Remaining Balance                                                     $                 5,157.81


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $237,467.47 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.2 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
     1                  Ian''s Enterprise, Llc    $         38,429.42 $               0.00 $             834.69
                        Oklahoma Tax
     2                  Commission                $         10,764.25 $               0.00 $             233.80
                        Mercy Virtual Business
     3                  Office                    $          2,478.81 $               0.00 $                 53.84
     4                  Oklahoma Natural Gas      $           605.55 $                0.00 $                 13.15
     5                  Internal Revenue Service $         181,112.74 $               0.00 $            3,933.78
     6                  Directv, Llc              $           417.44 $                0.00 $                  9.07
     7                  Atlas Acquisitions Llc    $          2,216.62 $               0.00 $                 48.15
                        Ashley Funding
     8                  Services, Llc             $            70.00 $                0.00 $                  1.52




UST Form 101-7-NFR (10/1/2010) (Page: 3)
                          Case: 18-14388       Doc: 57      Filed: 01/21/21      Page: 4 of 5


                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Oklahoma Gas And
     9                  Electric                $           1,372.64 $               0.00 $               29.81
                Total to be paid to timely general unsecured creditors                $                5,157.81
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $20,813.24 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Oklahoma Tax
     2                  Commission              $             273.75 $               0.00 $                0.00
                        INTERNAL REVENUE
     5                  SERVICE          $                 20,539.49 $               0.00 $                0.00
                Total to be paid to subordinated unsecured creditors                  $                     0.00
                Remaining Balance                                                     $                     0.00


                                              Prepared By: /s/ Kevin M. Coffey
                                                                                     Trustee


     KEVIN M. COFFEY
     435 N. Walker, Suite 202
     Oklahoma City, OK 73102




UST Form 101-7-NFR (10/1/2010) (Page: 4)
                          Case: 18-14388    Doc: 57       Filed: 01/21/21      Page: 5 of 5




     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 5)
